Case 19-01056   Doc 47   Filed 03/31/20 Entered 03/31/20 15:26:06   Desc Main
                           Document     Page 1 of 9
Case 19-01056   Doc 47   Filed 03/31/20 Entered 03/31/20 15:26:06   Desc Main
                           Document     Page 2 of 9
Case 19-01056   Doc 47   Filed 03/31/20 Entered 03/31/20 15:26:06   Desc Main
                           Document     Page 3 of 9
Case 19-01056   Doc 47   Filed 03/31/20 Entered 03/31/20 15:26:06   Desc Main
                           Document     Page 4 of 9
Case 19-01056   Doc 47   Filed 03/31/20 Entered 03/31/20 15:26:06   Desc Main
                           Document     Page 5 of 9
Case 19-01056   Doc 47   Filed 03/31/20 Entered 03/31/20 15:26:06   Desc Main
                           Document     Page 6 of 9
Case 19-01056   Doc 47   Filed 03/31/20 Entered 03/31/20 15:26:06   Desc Main
                           Document     Page 7 of 9
Case 19-01056   Doc 47   Filed 03/31/20 Entered 03/31/20 15:26:06   Desc Main
                           Document     Page 8 of 9
Case 19-01056   Doc 47   Filed 03/31/20 Entered 03/31/20 15:26:06   Desc Main
                           Document     Page 9 of 9
